Citation Nr: 0200616	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim in which an effective date of April 
17, 1996, was assigned for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of February 4, 1997, which assigned an 
effective date of April 17, 1996, for the veteran's TDIU.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1967 to January 1970.  Among other awards and 
decorations, he is a recipient of the Purple Heart medal for 
injuries sustained in combat in the Republic of Vietnam.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied the veteran's claim of entitlement to 
an effective date for TDIU prior to April 17, 1996.  That 
effective date had been assigned in a rating decision of 
February 1997, which was not appealed.  Later in July 2001, 
the veteran filed a notice of disagreement as to the July 
2001 decision.  The RO subsequently provided the veteran a 
statement of the case and further notification as to his 
appellate rights.  In November 2001, the veteran perfected 
his appeal, and the issue has been properly certified to the 
Board.


FINDINGS OF FACT

1.  The veteran filed a claim on April 17, 1996, seeking 
increased ratings for his service-connected disabilities, and 
service connection for post-traumatic stress disorder (PTSD).

2.  The RO granted the veteran service connection for PTSD in 
a rating decision of January 3, 1997, and assigned an 
evaluation of 50 percent, effective April 17, 1996, the date 
of receipt of the claim for service connection.  That rating 
decision also increased the veteran's disability rating for 
service-connected residuals of a shell fragment wound to the 
right shoulder, with fractured right clavicle, from 30 
percent to 40 percent.  The veteran's overall combined 
disability rating, previously at 40 percent, was increased to 
70 percent.



3.  The RO first received a formal claim of entitlement to 
TDIU, on a completed VA Form 21-8940, on January 6, 1997.  
The veteran had previously noted that he was unemployed on a 
form completed at a Vet Center in April 1996, and had also 
reported to a VA medical examiner in November 1996 that he 
had not worked for six years.

4.  No earlier communication can be reasonably interpreted as 
an informal claim for TDIU, or as notice that the veteran was 
unemployed or unemployable.

5.  In a rating decision dated January 13, 1997, the RO 
granted TDIU, with an effective date of January 6, 1997, the 
date of receipt of the claim for TDIU.  In a rating decision 
of February 4, 1997, the RO identified error in the earlier 
rating, in that the TDIU claim indicated the veteran had last 
worked in April 1989, and amended the effective date for TDIU 
to April 17, 1996, the effective date on which his combined 
schedular rating was increased to 70 percent.

6.  The veteran did not initiate an appeal as to any of the 
foregoing rating actions, and, therefore, as a matter of law, 
they were final.

7.  Since the final February 1997 determination of the RO, 
which assigned the effective date of April 17, 1996, for 
TDIU, the veteran has not submitted evidence bearing directly 
and substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

8.  To the extent the veteran contends that it was erroneous 
for the RO to have assigned an effective date of April 17, 
1996, for his TDIU rating, his assertion is no more than a 
request to reevaluate the evidence considered in making that 
decision; it is not shown that the applicable statutory and 
regulatory provisions existing at the time were ignored or 
incorrectly applied.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim for an 
effective date earlier than April 17, 1996, for the 
assignment of a TDIU rating may not be reopened.  38 U.S.C.A. 
§§ 5108, 5110, 7105(c) (West 1991 & Supp. 2001); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.400 (2001).

2.  There was no clear and unmistakable error in the February 
1997 rating decision that assigned an effective date of April 
17, 1996, for the veteran's rating of TDIU.  38 U.S.C.A. 
§ 5109A, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1970 the veteran filed a claim seeking service 
connection for the residuals of wounds he had sustained in 
Vietnam in April 1968.  He was afforded a VA examination in 
April 1970.  The RO, in a rating decision dated in June 1970, 
granted the veteran service connection for a deformity of the 
right clavicle, shell fragment wound to the right shoulder, 
and a shell fragment wound to the right leg.  Each disability 
was assigned an evaluation of 10 percent, effective January 
16, 1970, the day following the date of his separation from 
active service.  His combined disability evaluation was 30 
percent.  

The veteran requested an increased evaluation for each of his 
service-connected disabilities in October 1992.  According to 
his statements, he was experiencing increased pain.  In 
January 1993 the veteran was afforded another VA examination.  
An RO rating decision dated in December 1993 reclassified the 
veteran's service-connected shell fragment wound to the right 
shoulder and right clavicle deformity as residuals of a shell 
fragment wound of the right shoulder with a fractured right 
clavicle, which was assigned a 30 percent evaluation.  The 
veteran's service-connected shell fragment wound to the right 
leg was continued as 10 percent disabling.  The combined 
disability rating was raised to 40 percent, effective October 
19, 1992, the date he had filed his claim for increase.  He 
was advised of this rating action and of his appellate rights 
by letter in December 1993, and he did not appeal.

On April 17, 1996, the RO received a claim from the veteran, 
on a Statement in Support of Claim, VA Form 21-4138, seeking 
increased ratings for his service-connected disabilities, and 
service connection for PTSD.  The RO also received treatment 
records from the Vet Center in Billings, Montana, for 
treatment received by the veteran in April 1996, indicating a 
diagnosis of PTSD.  The records showed that, on a Veteran 
Information Form completed by the veteran for the Vet Center 
in April 1996, he had checked a box indicating that he was 
unemployed.

In October 1996 the RO received a statement from Dr. B, to 
the effect that the veteran had been admitted for right 
clavicle surgery in September 1996 and would be unemployable 
for approximately six weeks post surgery.  The RO, in a 
rating decision dated in October 1996, granted the veteran a 
temporary total disability evaluation from September 30, 
1996, to December 1, 1996.  He was so advised, and was 
provided his appellate rights, in an October 1996 letter, and 
did not appeal.

The veteran underwent a VA examination in November 1996, 
which confirmed his diagnosis of PTSD.  He told the examiner 
that he had worked as a carpenter, but had not worked for six 
years because of his service-connected shoulder injury.  On 
January 3, 1997, the RO granted the veteran service 
connection for PTSD and assigned a 50 percent evaluation, 
effective April 17, 1996.  The veteran was also granted an 
increased evaluation, from 30 percent to 40 percent, for his 
service-connected residuals of a shell fragment wound to the 
right shoulder with fractured clavicle.  The veteran's 
service-connected shell fragment wound to the right leg was 
continued at 10 percent.  His combined evaluation was 
accordingly increased to 70 percent.  The RO noted on the 
rating decision that the veteran now met the schedular 
threshold for TDIU, and development of that issue was 
requested.

On January 6, 1997, the RO received the veteran's claim of 
entitlement to TDIU, on VA Form 21-8940, which indicated he 
had last been gainfully employed on a full time basis since 
April 1989.  (In listing his employers on the same form, the 
veteran indicated that his last job had ended in March 1989; 
that one-month disparity does not affect the outcome of this 
decision.)  In a rating decision dated January 13, 1997, the 
RO granted TDIU, effective January 6, 1997.

On February 4, 1997, the RO revised its January 13, 1997, 
rating decision and granted TDIU effective April 17, 1996.  
In the later decision, the RO noted that the veteran had 
indicated he had not held full time, substantially gainful 
employment since 1985, and so he was entitled to a TDIU 
rating from the date he met the schedular requirements for 
unemployability.  Thus, the February 1997 rating decision 
corrected the error in the earlier decision, and granted TDIU 
from the effective date of the 70 percent schedular rating.  
The veteran was advised of this change, and of his appellate 
rights, in a letter dated February 12, 1997; he did not 
appeal.

In April 1997 the veteran submitted a statement in support of 
the claim, which requested an audit of his claims folder.  
According to the veteran, he was entitled to retroactive pay 
for January and February 1997.  In a letter dated April 18, 
1997, the veteran was informed of the results of his 
requested audit, which indicated payment from May 1, 1996 to 
February 28, 1997.  

The veteran submitted a Statement in Support of Claim in 
March 1998, which merely stated, "I haven't worked since 
April 1986."  A notation thereon by the RO indicates that 
there was "no action to take."

A United States Senator wrote VA in June 2000, transmitting 
correspondence from the veteran in which it was asserted, in 
essence, that he should have been rated as 100 percent 
disabled since he left the Army.  The RO responded to the 
Senator's office, summarizing the veteran's claims history, 
and pointing out that no appeals had been filed following the 
previous rating decisions.

In June 2000 the veteran submitted a VA Form 21-4138 in which 
he claimed an earlier effective date for his TDIU rating.  
The RO replied in July 2000, stating that the appeal period 
for the rating decision which had granted his unemployability 
rating had expired in January 1998, one year after the 
decision.  (The Board notes that this letter was slightly in 
error, since the appeal period actually runs for one year 
from the date of notice of a rating decision, and the 
notification letter regarding the TDIU grant was issued in 
February 1997.  That error, however, does not make a 
difference in the outcome of the present appeal.)

The veteran submitted another statement in June 2001, which 
indicated that he had been unemployable since March 1987, and 
sought retroactivity of his TDIU compensation from that time.  
In a rating decision dated in July 2001, the RO adjudicated 
the issue of an earlier effective date for TDIU, and denied 
the veteran's claim therefor.  

The RO issued a Decision Review Officer Decision and 
Statement of the Case (SOC) in October 2001, again confirming 
the denial of an earlier effective date for the grant of 
TDIU.

II.  Legal Analysis

A.  Preliminary Matters-VCAA

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-5107), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).


VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  As discussed above, recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of the evidence 
appears to be complete.  By virtue of the very thorough and 
detailed SOC provided by the RO, reflecting the determination 
of the Decision Review Officer in October 2001, the veteran 
and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new statute.  38 U.S.C.A. § 5107(a) (West 
1991); VCAA § 3(a), 114 Stat. 2096, 2096-98 (codified as 
amended at 38 U.S.C. §§ 5103, 5103A (West Supp. 2001)).  The 
Board therefore finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(also holding that VCAA is inapplicable in CUE claims).

B.  Discussion

As shown by the facts, above, the RO's assignment, in its 
rating action of February 1997, of a TDIU rating effective 
from April 17, 1996, was not appealed by the veteran, and 
therefore it was a final decision.  The U.S. Court of Appeals 
for the Federal Circuit has noted that, when a VA decision is 
final, there are two grounds for attack on that decision 
under the statute.  The veteran can either seek to reopen the 
disallowed claim on the basis of new and material evidence, 
or seek to have the decision reversed or amended on the basis 
of clear and unmistakable error (CUE).  Roberson v. Principi, 
251 F.3d 1378, 1384 (2001).

In this case, the veteran and his representative have 
essentially argued for an earlier effective date as if the 
February 1997 decision by the RO were on direct appeal.  
However, that decision was not appealed, and is final.  
Therefore, as noted above, the veteran either must show a 
basis for reopening the issue of effective date, or must show 
that the RO committed CUE in the February 1997 decision.  The 
Board has liberally construed his contentions as alleging 
both grounds for possible relief.

1.  New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.


Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  See VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)), retaining the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to an earlier 
effective date for TDIU, is whether the previously denied 
claim may be reopened.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Court of Appeals 
for the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the claim, 
even where it would not be enough to convince the Board to 
grant the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated in July 2001, the RO denied the 
veteran's claim for an effective date earlier than April 17, 
1996, for his TDIU rating.  The claim was denied and, after 
the veteran appealed, the Decision Review Officer issued an 
SOC holding that the veteran had not submitted new and 
material evidence sufficient to warrant reopening of the 
February 1997 decision which had assigned the effective date.  
The veteran had been properly notified of the RO's February 
1997 decision, and had not appealed it.  Therefore, the RO's 
February 1997 decision was final.  See 38 U.S.C.A. § 7105; 
38 C.F.R.§§  20.302, 20.1103.  

Since the February 1997 RO rating decision, the veteran has 
essentially submitted contentions to the effect that, because 
he was unemployed since some time in the 1980's, his TDIU 
rating should have been made effective from the time he 
stopped working.  He has not, however, submitted any 
evidence, not already before the RO in February 1997, to 
establish that he was unemployable due to service-connected 
disabilities before April 1996.  Moreover, previous rating 
decisions, issued in December 1993 and October 1996, had 
assigned disability ratings which were less than total (100 
percent) ratings, and those decisions were also not appealed.

The basis for the TDIU rating in 1997 was the recent grant of 
service connection for PTSD, as well as the increase in the 
rating assigned for the service-connected shell fragment 
wound residuals.  The veteran's new contentions, sincere 
though they may be, that he was unemployable due to service-
connected disabilities before April 1996, and should now be 
so rated, do not change the evidence of record at the time.  
Therefore, the Board is of the opinion that said evidence 
does not contribute to a more complete picture of the 
circumstances surrounding the TDIU issue, and that it 
therefore is not material.  See Hodge v. West, supra, at 
1363.

Therefore, for the reasons stated above, the Board finds that 
the veteran has not submitted new and material evidence to 
warrant reopening his claim as to an earlier effective date 
for his TDIU rating.  

2.  Clear and Unmistakable Error

As discussed above, it appears the veteran has also raised a 
claim of clear and unmistakable error (CUE) with respect to 
the February 1997 rating decision that assigned the effective 
date of April 17, 1996, for TDIU.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted. if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
Following written notification of the February 1997 decision, 
the veteran did not appeal the decision and, therefore, it 
became final.  38 U.S.C.A. § 7105.  Under the provisions of 
38 C.F.R. § 3.105(a), previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE, but if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination. The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that CUE is a very specific and rare 
kind of error.  "It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error. . . .  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Id.  (emphasis in original).

It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown,  6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999), expressly adopting the "manifestly changed 
outcome" language in Russell.  A disagreement with how the 
Board evaluated the facts is inadequate to raise a claim of 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A CUE claim must be based on the evidence in the record when 
the previous decision was rendered.  Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2001); see also Disabled American 
Veterans (DAV) v. Gober, 234 F.3d 682, 697 (Fed. Cir. 2000) 
(upholding 38 C.F.R. § 20.1403(a), pertaining to revision of 
Board decisions based on CUE).

Under the law and regulations in effect at the time of the 
February 1997 rating decision, and in effect now, a claim for 
TDIU is essentially a claim for an increased rating.  The law 
with regard to determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991), and 38 C.F.R. § 3.400(o) (2001).  The general 
rule with respect to the effective date of an award of 
increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  "Date of receipt" generally means the date 
on which a claim, information, or evidence was received by 
VA.  38 C.F.R. § 3.1(r).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 
C.F.R. § 3.31 (2001).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that may be interpreted as applications or claims, formal or 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
see 38 C.F.R. § 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).  In addition,
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant . . . may 
be considered an informal claim."  38 C.F.R. § 3.155.  Such 
an informal claim must identify the benefit sought; and, upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.

Initially, the Board notes that the RO received the veteran's 
formal claim for TDIU on January 6, 1997.  We have reviewed 
the record to ascertain whether there was any communication 
prior to that time which could be accepted as an informal 
claim for TDIU.  In this regard, the form received from the 
Vet Center in April 1996, on which the veteran indicated he 
was unemployed, could plausibly be so interpreted.  Also, his 
comment at the November 1996 VA examination, that he had not 
been employed for six years, could have placed VA on notice 
of an issue as to employability.  Moreover, the U.S. Court of 
Appeals for the Federal Circuit has held that, once a veteran 
submits evidence as to disability while seeking a higher 
rating, and proffers evidence of unemployability, the 
informal claim requirements of 38 C.F.R. §  3.155(a) are met, 
and "VA must consider TDIU."  Roberson v. Principi, supra.

In view of the foregoing facts, and resolving any reasonable 
doubt as to this point in favor of the veteran, the Board 
finds that an informal claim was received by the RO prior to 
January 6, 1997, to wit, on April 17, 1996, when the Vet 
Center document noting his unemployment was submitted, and in 
November of that year, when he reported six years of 
unemployment to the VA examiner.  Thus, under the law noted 
above, at 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2), 
the remaining inquiry would be whether the RO should have 
found that the veteran's unemployability first became 
factually ascertainable within the one year immediately 
preceding the earlier of those dates, i.e., the April 1996 
submission.

In this regard, while the letter from Dr. B, which was 
received October 11, 1996, indicated that the veteran was 
unemployable due to his service-connected disabilities, it 
was specifically noted that such unemployability was only for 
six weeks, following a resection arthroplasty in September 
1996.  Based upon that submission, the veteran was afforded a 
temporary total disability rating for that period.  See 38 
C.F.R. § 4.30.  He did not dispute that decision.

As for the subsequent statement at his November 1996 VA 
examination, that he had been unemployed for six years, 
neither it nor any other information advanced by or on behalf 
of the veteran showed that there had been any appreciable 
change in his condition within the previous year.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  

In addition, it is VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to the 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, it is 
necessary to evaluate whether there are circumstances in a 
veteran's case, apart from any non-service-connected 
disabilities and advancing age, which would justify a total 
rating based upon individual unemployability due solely to 
the service-connected conditions.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 
Vet. App. 375 (1993).  Here, of course, where the veteran has 
already been found entitled to a TDIU rating, the question is 
whether the foregoing provisions can support an earlier 
effective date.

The Rating Schedule provides a formula for determining the 
total schedular rating available for a veteran's service-
connected disabilities.  This is accomplished by providing a 
total combined disability rating.  A combined rating results 
from the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  38 C.F.R. § 
4.25.

In the present case, the veteran was granted service 
connection for shell fragment wounds to the right shoulder, a 
deformed right clavicle, and shell fragment wounds to the 
right leg in 1970.  Each disability was assigned an 
evaluation of 10 percent.  The veteran's combined disability 
rating was then 30 percent, effective from January 16, 1970.  



In December 1993 the veteran was granted an increased 
evaluation from 10 percent each for a shell fragment wound to 
the right shoulder and a deformed clavicle, to 30 percent 
when the two disabilities were reclassified as residuals of a 
shell fragment wound to the right shoulder with a fractured 
right clavicle.  When combined with his service-connected 
shell fragment wound to the right leg, evaluated as 10 
percent disabling, the veteran's combined disability rating 
became 40 percent, under 38 C.F.R. § 4.25.  

On April 17, 1996, the RO received the veteran's claim of 
entitlement to an increased evaluation for his service-
connected residuals of a shell fragment wound to the right 
shoulder with a fractured right clavicle, and entitlement to 
service connection for PTSD.  

As described above, in a January 1977 rating decision, the 
veteran was granted an increased rating for his service-
connected right shoulder condition from 30 percent to 40 
percent, effective April 17, 1996, pursuant to 38 C.F.R. 
§ 3.400(o)(1).  That effective date represents the date the 
claim was received by the RO, because it was not factually 
ascertainable from the record that an increase in disability 
had occurred within the one year immediately prior to the 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  In fact, 
other than the treatment received from Dr. B in September 
1996, the veteran did not submit any evidence of treatment 
for his service-connected right shoulder disability since his 
January 1993 VA examination. 

Similarly, service connection for PTSD, which was evaluated 
as 50 percent disabling, was made effective from April 17, 
1996, the date of receipt of the claim for that disability, 
because there was no evidence of a prior claim, formal or 
informal, for PTSD or any other psychiatric disorder to 
warrant an earlier effective date under 38 C.F.R. § 3.400.  
Following the RO's January 1997 rating decision, the 
veteran's combined disability rating was 70 percent, with two 
disabilities rated at 40 percent or more.  38 C.F.R. § 4.25.  
The RO noted that development for TDIU would be appropriate.


The veteran subsequently filed a claim of entitlement to 
TDIU.  Initially, the RO granted his claim effective on the 
date of receipt, January 6, 1997.  38 C.F.R. § 3.400(o)(1).  
In February 1997 the RO amended its January 1997 rating 
decision to grant TDIU effective April 17, 1996, noting that 
it was the date on which his combined 70 percent rating had 
been effective, and finding that to be the date on which it 
became factually ascertainable that the veteran was totally 
disabled.  38 C.F.R. § 3.400 (o)(2).  

Neither the veteran nor his representative has identified any 
evidence which was of record in 1997 and which the RO should 
have found to show that it was factually ascertainable that 
the veteran was entitled to TDIU within the one-year period 
ending in April 1996.  Therefore, the Board finds that he was 
not entitled to an effective date any earlier than April 17, 
1996.  See 38 C.F.R. §§  3.400, 4.16(a), 4.25.  

Accordingly, the Board finds that the February 1997 rating 
decision that assigned the effective date of April 17, 1996, 
for the TDIU rating was reasonably supported by the evidence 
of record and prevailing legal authority, and therefore was 
not clearly erroneous.  Furthermore, the RO, in 1997, had 
before it the correct facts as they were known at that time, 
and did not incorrectly apply, or fail to apply, any 
provision of law or regulation extant at that time.  Hence, 
the veteran's claim that there was CUE in the February 1997 
rating decision must be denied.


ORDER

1.  New and material evidence has not been submitted to 
warrant reopening the claim in which an effective date of 
April 17, 1996, was assigned for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU), and reopening is denied.



2.  Clear and unmistakable error (CUE) has not been shown in 
the rating decision of February 4, 1997, which assigned an 
effective date of April 17, 1996, for the veteran's TDIU, and 
the claim of CUE is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

